Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rose Moller-Jacobs on 01/06/21.

The application has been amended as follows: 

1. 	(Currently Amended) An oil separating device for separating an oil mist from a blow-by gas, arranged on a flow passage of the blow-by gas, comprising:
	an oil separator including an inlet formed at one end thereof and an outlet formed at another end thereof opposite to the one end;
	a collision wall arranged at a downstream side of the oil separator, and including an uneven wall formed on a surface thereof to face the outlet of the oil separator; and
	a filter arranged between the oil separator and collision wall,
	wherein the oil separator includes a curved wall along which the blow-by gas spirals to coalesce together such that the oil mist in the blow-by gas forms 

	the filter is arranged apart from the uneven wall to form a space between the uneven wall, the filter, and the side wall, and fit inside the side wall, and 
	the filter has a width larger than the outlet of the separator.
2. 	(Cancelled)
3. 	(Previously Presented) An oil separating device according to claim 1, wherein the uneven wall includes concave and convex portions arranged alternately to increase a surface area collided with the blow-by gas, and each of the concave and convex portions vertically continuously extends in a direction perpendicular to a flow direction of the blow-by gas.
4. 	(Cancelled) 
5. 	(Cancelled) 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claim 1 includes structures which are neither anticipated by, nor obvious over prior art of record.  Claim 3 depends on claim 1; and hence is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.